Citation Nr: 1642513	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a December 28, 2015 decision, the Board, in part, denied the issue of entitlement to service connection for a left knee disorder on the basis that the evidence indicated that he was not diagnosed with a left knee disorder at any point during the appeal period.  However, as the Veteran's attorney pointed out in their Motion for Reconsideration, received in April 2016, VA treatment records, which were not of record at the time of the December 2015 decision but were constructively in VA's possession, include x-rays of the knees showed severe degenerative arthritis as well as soft tissue swelling.  The Board was unaware of this evidence at the time of the decision.

The December 2015 decision also remanded the issue of entitlement to service connection for a right knee disorder for an opinion as to the etiology of such right knee disorder.  In a September 30, 2016 Decision, the Board again remanded the issue of entitlement to service connection for a right knee disorder on the basis that the Agency of Original Jurisdiction (AOJ) had not complied with the December 2015 Remand decision.  The Board finds that the September 2016 remand was issued prematurely as the issue had not actually been returned to the Board. 

Accordingly, that part of the December 28, 2015 decision addressing the issue of entitlement to service connection for a left knee disorder as well as the September 30, 2016 Board decisions remanding the issue of entitlement to service connection for a right knee disorder are vacated.


REMAND

The issue of entitlement to service connection for a left knee disorder is remanded for an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records related to treatment for the left knee that have been generated since February 2016.  

2.  Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his left knee arthritis.  The AOJ should attempt to coordinate the VA examinations for both the left and right knees.  The Board notes that the issue of entitlement to a right knee disorder was remanded in December 2015 for a VA examination and etiology opinion.

The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  Any clinically indicated testing and/or consultations should be performed. 

Following a review of the record and physical examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left (and right) knee disability had its onset or is otherwise etiologically related to his period of active service.  A complete rationale must be provided for all opinions expressed.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the virtual claims file.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


